Citation Nr: 0301919	
Decision Date: 01/30/03    Archive Date: 02/07/03

DOCKET NO.  99-14 220	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York




THE ISSUE

Entitlement to service connection for a claimed skin 
disorder, other than lichen simplex.  

(The issues of service connection for vitamin deficiency, 
arthritis, chronic hoarseness, gout, bilateral hernia scars, 
lump in the left breast, and coronary artery disease with 
hypertension, will be subject to a later decision.)  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel



INTRODUCTION

The veteran served on active duty from May 1943 to October 
1945.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 1988 RO decision that denied service 
connection for a skin condition.  

This appeal is before the undersigned Member of the Board, 
who has been designated to make the final disposition of this 
proceeding for VA.   

It is noted that the RO, in a September 2002 decision, 
granted service connection for lichen simplex, effective in 
January 1988.  The matter on appeal, in the decision that 
follows hereinbelow, pertains to a skin condition other than 
lichen simplex.  

It is noted that the Board is undertaking additional 
development on the issues of service connection for vitamin 
deficiency, arthritis, chronic hoarseness, gout, bilateral 
hernia scars, lump in the left breast and coronary artery 
disease with hypertension, pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (codified at 38 
C.F.R. § 19.9(a)(2) (2002)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) 
(codified at 38 C.F.R. § 20.903 (2002)).  After giving the 
notice and reviewing the veteran's response to the notice, 
the Board will prepare a separate decision addressing these 
matters.  



FINDINGS OF FACT

1.  The veteran's currently demonstrated psoriasis is shown 
as likely as not to have had its clinical onset during his 
active service.  

2.  The veteran currently is not shown to suffer from skin 
manifestations due to scabies.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the veteran, his 
psoriasis is due to disease or injury that was incurred in 
service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  

2.  The veteran is not shown to have a disability manifested 
by scabies due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

The veteran served on active duty from May 1943 to October 
1945.  The service records show that he was a prisoner of war 
(POW) of the German government from January 22, 1944 to May 
3, 1945.  There are no service medical records available, 
presumably having been destroyed in a fire at the National 
Personnel Records Center in St. Louis, Missouri in 1973.  

In January 1988, the RO received the veteran's claim of 
service connection for a skin condition.  

On a March 1988 VA former POW medical history form, the 
veteran indicated that, during captivity, he had acquired a 
skin disease and scabies.  He also noted that, during 
captivity, he experienced skin rashes, blisters, dry scaly 
skin, boils and pale skin.  He indicated that his diet mainly 
consisted of bread, water and potato peels.  He also 
indicated that there was no adequate medical treatment during 
captivity.  He described that at present he had feet and skin 
problems.  

On a March 1988 VA POW protocol examination, the veteran's 
major complaints included psoriasis.  The veteran was noted, 
on a system review, to have pruritus and a rash, stated as 
psoriasis.  Following examination, the diagnoses included 
those of history of psoriasis, 1945.  

In a July 1988 decision, the RO denied service connection for 
a skin condition, to include scabies and psoriasis.  By 
letter in July 1988, the RO notified the veteran of its 
decision to deny service connection for a skin condition, to 
include psoriasis.  

In a statement received in July 1988, the veteran asserted 
that service connection for a skin condition was warranted on 
the basis that he was a prisoner of war for more than a year.  

In a January 1989 statement, a VA doctor (Dr. Leon Pomeroy) 
noted that the veteran presented with fungal infections and 
skin problems, among others.  

In a December 1989 statement, the veteran asserted that a 
skin condition around his toes and the bottom of his feet was 
caused by his POW experiences.  

The VA outpatient records show that, in 1989, 1990, 1991 and 
1993, the veteran was treated for psoriasis over the elbows, 
knees, and scalp; for seborrheic dermatitis over the 
eyebrows, ears, and face; for onychomycosis over the toe 
nails and feet; and for tinea cruris in the groin area.  In 
November 1991, a doctor diagnosed a psoriasis exacerbation 
secondary to nerves.  

In an August 1993 statement, a VA psychiatrist (Irving Klapp, 
M.D.) indicated that the veteran's somatic disorders, to 
include psoriasis, most probably were due to his service-
connected post-traumatic stress disorder (PTSD).  

In a September 1993 statement, the veteran claimed service 
connection for a skin condition, claimed as related to his 
period as a POW during service.  He attributed his skin 
condition to lice infestations during service.  

In a December 1997 report, a VA psychiatrist (S. Troy, M.D.) 
indicated that the veteran's physical problems included 
psoriasis, which began in 1945 and worsened since 1969.  The 
doctor opined that the veteran's skin problems were either 
caused or worsened by his mental condition (which included 
service-connected PTSD).  

In a July 1998 statement, a VA doctor (Matthew Pincus, M.D.) 
indicated that the veteran's neurodermatitis could be 
definitively traced to the stressful circumstances of his POW 
experience.  

On a July 1998 VA examination, it was noted that the veteran 
had a history of psoriasis for 40 years and that he developed 
a highly pruritic dermatitis of the trunk, groin, and 
extremities in 1997.  The diagnoses were those of lichen 
simplex chronicus of the trunk, extremities, crural folds, 
and occipital and crown of scalp; psoriasis; and clinical 
tinea pedis and onychomycosis of both feet.  

In an addendum report to the VA examination, dated in 
September 1998, a different VA examiner indicated that she 
had reviewed the claims folder and VA examination of July 
1998.  She opined that the veteran's service-connected PTSD 
was not the sole and proximate cause of his psoriasis and 
that the veteran's psychiatric condition was most likely not 
an aggravating factor in his skin disorder.  (She provided no 
rationale for her opinion.)  

In a December 1998 statement, a VA doctor (S. Troy, M.D.) 
indicated that the veteran's neurodermatitis, manifested by 
whole body itches since 1997, was a new onset disorder that 
was attributed to or aggravated by his PTSD.  

The VA outpatient records in 1999 show that the veteran 
complained of skin blotches and itching, which was noted to 
possibly be related to his mental condition.  

On a January 2002 VA examination, the veteran's medical 
history was noted to be unchanged since his previous VA 
examination in 1998.  The diagnoses were those of psoriasis, 
lichen simplex chronicus, and tinea pedis with onychomycosis 
affecting both feet and all toe nails.  

The examiner remarked that the specific etiology of psoriasis 
was obscure and that there was no definite evidence whether 
it could or could not be caused by a vitamin deficiency, but 
that, assuming no specific evidence to the contrary, it was 
considered possible but not able to be proven.  The examiner 
also added that lichen simplex chronicus or neurodermatitis 
definitely could be aggravated by neuropathy and 
psychological difficulties (such as PTSD).  


II.  Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  

The regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), are now published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The VCAA and the 
implementing regulations pertinent to the issues on appeal 
are liberalizing and are therefore applicable to the issue on 
appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The VCAA and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

The VCAA and its implementing regulations also require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is 
specifically to inform the claimant and the claimant's 
representative of which portion of the evidence is to be 
provided by the claimant and which part VA will attempt to 
obtain on behalf of the claimant.  

The claims file shows that, through its discussions in the 
Rating Decisions (in July 1988 and October 1998), Statement 
of the Case (in April 1999), and Supplemental Statements of 
the Case (in December 1999, and September 2002), the RO has 
notified him of the evidence needed to substantiate his 
claim.  

The VA has also made reasonable efforts to assist the veteran 
in obtaining evidence for his claims, to include requesting 
medical records to which the veteran has referred (i.e., from 
the VA).  The VA has also sought and obtained VA examinations 
(in March 1988, July 1998, and January 2002) regarding the 
issue at hand.  Additionally, the RO has provided the veteran 
with the opportunity for a hearing, but he declined.  

The Board is unaware of any additional evidence that is 
available in connection with this appeal.  Accordingly, the 
Board is satisfied that all relevant evidence has been 
properly developed and that no further assistance is required 
to comply with the duty to assist.  38 U.S.C.A. § 5103A (West 
Supp. 2002).  

Service connection will be granted for disability resulting 
from injury or disease incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

The veteran claims that he developed skin disorders during 
his period of service, particularly his experiences as a POW.  
Based on a careful review of the record, the Board finds that 
it is shown as likely as not that the veteran's currently 
demonstrated psoriasis had its clinical onset during active 
service.  

Unfortunately, the service medical records are unavailable.  
The veteran is a former POW, however, and it is noted that 
where a former POW claims disability compensation, omission 
of history or findings from clinical records made upon 
repatriation is not determinative of service connection, 
particularly if evidence of comrades in support of the 
incurrence of that disability during confinement is 
available.  38 C.F.R. § 3.304(e).  

Special attention will be given to any disability first 
reported after discharge, especially if poorly defined and 
not obviously of intercurrent origin.  The circumstances 
attendant upon the individual veteran's confinement, and the 
duration thereof, will be associated with pertinent medical 
principles in determining whether disability manifested 
subsequent to service is etiologically related to the POW 
experience.  38 C.F.R. § 3.304(e).  

In this case, the veteran reported on his March 1988 VA POW 
protocol examination that he experienced skin problems during 
his captivity, to include rashes and dry, scaly skin.  He 
also noted that his diet mainly consisted of bread, water, 
and potato peels.  Significantly, on that examination, he was 
diagnosed with history of psoriasis, 1945.  He was treated at 
the VA for skin problems, most notably psoriasis from 1989.  

A VA doctor in November 1991 indicated that the veteran's 
psoriasis was exacerbated by his nerves.  Another VA doctor, 
in August 1993, determined that the psoriasis was most 
probably due to his service-connected PTSD.  Yet another VA 
doctor in December 1997 indicated that the veteran's 
psoriasis began in 1945 and had worsened since 1969, and he 
also opined that the skin problems were either caused or 
worsened by PTSD.  

In July 1998, a VA doctor opined that the veteran's 
neurodermatitis could be traced to his stressful POW 
circumstances.  On a subsequent July 1998 VA examination, the 
veteran was diagnosed with psoriasis, and although a 
different examiner furnished an addendum to the examination 
report in September 1998, finding that the veteran's PTSD was 
neither a sole and proximate cause nor an aggravating cause 
of the psoriasis, such opinion was not accompanied by any 
rationale or comment as to the preceding opinions on the 
matter.  In December 1998, a VA doctor stated that the 
veteran's neurodermatitis was attributed to or aggravated by 
his PTSD.  

Most recently, on the January 2002 VA examination, the 
veteran was diagnosed with psoriasis, as well as two other 
skin disorders (lichen simplex chronicus and tinea pedis with 
onychomycosis).  In particular, the examiner differentiated 
between psoriasis and the veteran's lichen simplex chronicus, 
or neurodermatitis (for which service connection is already 
established).  As regards the psoriasis, however, the 
etiology was found to be unclear and unable to be proven.  
Nevertheless, the examiner stated that it was considered 
possible that psoriasis could be attributed to a vitamin 
deficiency.  

While there are no medical records to show that the veteran 
suffered from vitamin deficiency during service, given the 
circumstances of his confinement and the duration thereof by 
the German government, it is very likely that he did suffer 
such.  38 C.F.R. § 3.304(e).  

In carefully considering all the medical records and 
opinions, the Board finds that the evidence is in relative 
equipoise in regard to whether the veteran's current 
psoriasis had its clinical onset in service.  

However, the recent VA examination did not show that the 
veteran had any current skin manifestations due to scabies.  
Hence, the claim of service connection for scabies must be 
denied.  

In sum, the evidence in this case is relatively balanced in 
showing that his currently demonstrated psoriasis as likely 
as not had its clinical onset in service.  

Accordingly, by extending the benefit of the doubt to the 
veteran, service connection for psoriasis is warranted.  38 
U.S.C.A. § 5107(b).  



ORDER

Service connection for psoriasis is granted.  

Service connection for scabies is denied.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.  


 

